DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 08/24/2021. Claims 1-2, and 5-8, have been amended and no claims have been newly added. Accordingly, claims 1-8 are pending.

Response to Arguments
Applicant’s arguments, see page 7, filed 08/24/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-5 has been withdrawn. 
Applicant’s arguments, see pages 7-12, filed 08/24/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-8 has been withdrawn. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 13 recites “wherein for synchronization”, while claim 1 lines 2-3 recite “having clocks which are synchronized with one another”. It is unclear to the examiner if the synchronization as recited in line 13 refers to the same synchronizing of clocks as recited in lines 2-3. The examiner recommends changing line 13 to “wherein for the synchronization”. Appropriate correction is required. The same rational applies to claims 5, 6, and 8.
Claim 1 lines 16 recites “the locating devices are synchronized with one another due to expected propagation time differences”. It is unclear to the examiner what comprises “expected propagation time differences”, and how the locating devices are synchronized based on this “expected” propagation time difference.  As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “expected propagation time differences” as any propagation time differences. Appropriate correction is required. The same rational applies to claims 5, 6, and 8.
	Claim 1 line 19 recites “a sufficiently exact time base for positions of objects”, however it is unclear to the examiner what comprises a “sufficiently exact time base”. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “sufficiently exact time base” as any reasonable time that is achieved through synchronization of the locating devices. Appropriate correction is required. The same rational applies to claims 5, 6, and 8.


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

The limitation of independent claims 1, 5, 6, and 8: A localization system, comprising: at least three locating devices whose having clocks, which are synchronized with one another, and that are configured to receive signals of at least one vehicle; and a local determination device having a processor, configured to perform the following: receiving the signals of the at least one vehicle and data regarding distances of the locating devices relative to the at least one vehicle; ascertaining, based on the received data, a surroundings model containing position data of the at least one vehicle; and wirelessly transmitting the surroundings model to the at least one vehicle; wherein geodetic positions of the locating devices are measured with high accuracy in a millimeter range to provide known positions of the locating devices, wherein for synchronization, the locating devices transmit reference time signals with associated identification information to all of the locating devices, wherein based on the known positions and thus distances of the locating devices with respect to one another, the locating devices are synchronized with one another due to expected propagation time differences, wherein the synchronization signals of the locating devices are received by the vehicle including a transmitter, which knows, based on a digital map, the known positions of the locating devices, and wherein a sufficiently exact time base for positions of objects between the locating devices is achieved based on propagation time measurements, and wherein the local determination device uses the information from the locating devices to localize the vehicle, and position information from at least another vehicle and/or at least another dynamic object position, which has been transmitted via a communication network to the determination device, to create the surroundings model. (These limitations are not anticipated nor made obvious by the prior art on record.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner




/RAMI KHATIB/Primary Examiner, Art Unit 3669